DETAILED ACTION
	The receipt is acknowledged of applicants’ election filed 06/08/2022, IDS filed 04/12/2021 and IDS filed 02/25/2020.

	Claims 1-9, 17-18, 48, 50-51, 58, 64-67 and 92 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II and species C, claims 2-9,18, 48, 50, 51, 64 and 66, in the reply filed on 06/08/2022 is acknowledged.

Claims 1, 17, 58, 65, 67 and 92 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/08/2022.

Note that applicants did not elect species for “cartilage matrix form”, paragraph 4 of the election restriction requirement mailed 04/08/2022, or species for “properties”, paragraph 5 of the election restriction requirement mailed 04/08/2022. In order to advance the prosecution, the examiner will examine the claims that applicants assigned as elected Group II and species c) in the response filed 06/08/2022.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9,18, 48, 50, 51, 64 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Generic claim 48 recites the expressions “decellularization level of greater than 90%” with no upper limit to the level of decellularization. The matrix can be completely decellularized. The claim recites “GAG content of no more than 20%” with no lower limit. The matrix can be free of GAG. Applicants disclose in page 7 of the specification, lines 9-13, decellularization level greater than about 10, 20, 30, 40, 50, 60, 70, 75, 80, 90, 91, 92, 93, 94, 95, 96, 97, 98 99 or 99.9%, and did not disclose open ended level as claimed. Applicants disclose in page 7 of the specification, lines 22-24, GAG content of no more than 40, 30, 20, 10 or 5%. The claimed expressions do not set boundaries to the claimed amount. The boundaries of coverage is not imposed by the claims or disclosure. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02.

Claim 8 recites the expression “particle size of less than 250 µm”, without lower limit that renders the claim indefinite. The claimed expression does not set boundaries to the claimed amount. The boundaries of coverage is not imposed by the claims or disclosure. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02.

Claim 8 recites the limitation "particle size" of the cartilage matrix in 2nd line of the claim.  There is insufficient antecedent basis for this limitation in the claim because the claim depends on claim 48 that is not a particles, it is an implant.

Claim 9 recites residual calcium content “less than 50%”, with no lower limit. How much calcium content is retained? 1%, 49%? or complete calcium depletion? The boundaries of coverage is not imposed by the claims or disclosure. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02.

Claim 18 recites the cartilage matrix comprises cartilage particulate, is it the same particles claimed by claims 3 and 8, or additional cartilage particles?

Double Patenting
Applicant is advised that should claim 64 be found allowable, claim 66 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 5-8, 48, 64 and 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly et al. (WO 2016/024025, IDS filed 04/12/2021), as evidenced by the article by Su et al. (“Development of porous medical implant scaffolds via laser additive manufacturing”, currently provided).
Claim 48 is directed to an implant comprising a composition, wherein the  composition comprises a cartilage matrix having a decellularization level of greater than 90% and a glycosaminoglycan (GAG) content of no more than 20 wt% based on the dry weight of the cartilage matrix.

Kelly discloses a scaffold for repairing osseous, chondral or osteo-chondral defects in mammals by inserting the scaffold into the defect (abstract; page 7, lines 1-8; page 12, lines 21-25). Scaffold is a type of implant, as evidenced by Su at s181, last paragraph of left column, i.e. scaffold is species of implant, The scaffold disclosed by Kelly is decellularized micronized cartilage matrix with reduced glycosaminoglycan (GAG) (page 2, lines 17-29). The cartilage is completely decellularized and have up to 95% of GAG removed from the matrix (page 14, lines 6-8; page 15, lines 24-28, 31-33). The matrix can be in the form of gel (page 3, line 11). The cartilage matrix can be in the form of particles with mean particle size of 10-200 micron, ideally 20-70 micron (page 3, lines 20-21; page 5, lines 22-24; page 13, lines 22-28; claim 6). The cartilage is obtained from articular cartilage, or hyaline cartilage, e.g. ear, nose, joint surfaces (page 13, lines 3-10; claims 11-12). 
All the limitations of claim 48 are met by Kelly as evidenced by Su.
Regarding the amount of cellularization of greater than 90% as claimed by claim 48, Kelly disclosed complete decellularization of the cartilage matrix that is 100% that reads on more than 90% as claimed.
Regarding the GAG content of no more than 20% as claimed by claim 48, Kelly discloses 10%. 
Regarding the source of the collagen matrix as claimed by claim 2, Kelly discloses articular cartilage and hyaline cartilage of ear and nose.
The regarding the forms of the implant matrix as claimed by claim 3, Kelly discloses gel and particles.
Regarding the properties of the cartilage matrix as cohesive, tacky and malleable as claimed by claims 5, 6, and 7, respectively, these properties are inherent for the cartilage matrix disclosed by Kelly that is decellularized and comprises less than 20% GAG.
Regarding the particle size of the cartilage matrix particles of less than 250 µm as claimed by claim 8, Kelly discloses ideally the particle size is 20-70 µm that falls within the claimed sizes.
Regarding claims 64 and 66 that the implant is applied to the tissue or organ defect, this is disclosed by Kelly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-8, 48, 64 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly as evidenced by Su, in view of Detamore et al. (US 2016/0235892, IDS filed 02/25/2020).

Applicant Claims 
Claim 4 recites that the cartilage matrix is in the form of a putty.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Kelly as evidenced by Su are previously discussed under 102 rejection above. Kelly, evidenced by Su, teaches all the limitations of claims 2-3, 5-8, 48, 64 and 66  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Kelly teaches cartilage matrix in the form of gel and particles for insertion into osteochondral defect, the reference does not teach putty as claimed by claim 4.
Detamore teaches decellularized cartilage matrix for insertion into osteochondral defects in the form of particles or gel or putty that can conveniently placed into holes or gaps of any thickness of the defects (abstract; ¶¶ 0020, 0021, 0027). 
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide decellularized cartilage matrix for filling osteochondral defect in the form of gel or particles as taught by Kelly, evidenced by Su, and formulate the cartilage matrix into a putty form as taught by Detamore. One would have been motivated to do so because Detamore teaches equivalency between gel, particles an putty and their ability to be conveniently placed into holes or gaps of osteochondral defects of any thickness. One would reasonably expect formulating cartilage matrix in the form of putty that conveniently fill any osteochondral defect.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 2-3, 5-9, 48, 64 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, as evidenced by SU, in view of /evidenced by the article by Erten et al. (“Detergent-free decellularization of bovine costal cartilage for chondrogenic differentiation of human adipose mesenchymal stem cells in vitro”, currently provided).

Applicant Claims 
Claim 9 recites that the cartilage matrix has residual calcium content of less than 50% based on the dry weight of the cartilage matrix.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Kelly, evidenced by Su, are previously discussed in this office action under 102 rejection above. Kelly teaches claims 2, 3, 5-8, 48, 64 and 66.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Kelly teaches decellularized cartilage matrix, the reference, however, does not teach the residual calcium content of less than 50% as claimed by claim 9.
	Erten teaches that cartilage normally contains 20-50% calcium, and the calcium amount in cartilage is decreased in consequence to decellularization (see entire document, and in particular discussion and results, page 94241, left column, and page 94242, left column). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide decellularized cartilage matrix as taught by Kelly, evidenced by Su, and expect to have the calcium content of the cartilage matrix to be decreased due to decellularization as taught by Erten because Erten teaches that the normal calcium content of cartilage matrix is 20-50% and this amount decreases by decellularization process, expecting the that decellularized matrix to contain less than 20-50% calcium content. 
Regarding the claimed residual calcium content of less than 50% as claimed by claim 9, Erten teaches 20-50% calcium content that is more reduced by decellularization, i.e. less than 20-50% will be present. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim(s) 2-3, 5-8, 18, 48, 64 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, as evidenced by Su, in view of the article by Wang et al. (“Endogenous regeneration of critical-size chondral defect in immunocompromised rat xiphoid cartilage using decellularized human bone matrix scaffolds”, currently provided).

Applicant Claims 
Claim 18 recites that the cartilage matrix further comprises cartilage particulate.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Kelly ,as evidenced by Su, are previously discussed under 102 rejection above. Kelly, evidenced by Su, teaches all the limitations of claims 2-3, 5-8, 48, 64 and 66  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Kelly teaches cartilage matrix in the form of particles for insertion into osteochondral defect. Claim 9 is not clear regarding these particles, are the particles the same as of the decellularized cartilage matrix in the form of particles, or additional cartilage particles. For completeness of record, the examiner assume this is additional cartilage particles that is not taught by Kelly. 
Wang teaches decellularized articular cartilage loaded with cartilage particles effectively repaired chondral defects because they increased the surface area for migration and differentiation of chondroprogenitor cells (see the entire document, and in particular abstract, and page 2339, right column, last paragraph). 
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide decellularized cartilage matrix forming scaffold for filling osteochondral defect as taught by Kelly, evidenced by Su, and further add cartilage particles to the scaffold as taught by Wang. One would have been motivated to do so because Wang teaches decellularized articular cartilage that is loaded with cartilage particles effectively repaired chondral defects because they increased the surface area for migration and differentiation of chondroprogenitor cells.  One would reasonably expect formulating decellularized scaffold loaded with cartilage particles wherein the chondral defect is effectively repaired by increasing cell migration and differentiation.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim(s) 2-3, 5-8, 48, 50, 64 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, as evidenced by Su, in view of Hofverberg et al. (US 2004/0112781, currently cited on PTO 892).

Applicant Claims 
Claim 50 recites package containing the implant of claim 48.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Kelly, as evidenced by Su, are previously discussed under 102 rejection above. Kelly, evidenced by Su, teaches all the limitations of claims 2-3, 5-8, 48, 64 and 66  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Kelly does not teach package of the scaffold/implant as claimed by claim 50. 
Hofverberg teaches packaged implant wherein the implant is protected from contamination during storage and handling (abstract; ¶¶ 0023-227). 
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide decellularized cartilage matrix forming scaffold/implant as taught by Kelly, evidenced by Su, and protect the scaffold/implant by packaging as taught by Hofverberg. One would have been motivated to do so because Hofverberg  teaches packaging protect the contained material from contamination during storage and handling. One would reasonably expect formulating protected safe uncontaminated packaged scaffold/implant that is safe to store and ship.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kelly, as evidenced by Su, with Wang as applied to claims 2-3, 5-8, 18, 48, 64 and 66  above, and further in view of Hofverberg et al. (US 2004/0112781, currently cited on PTO 892).

Applicant Claims 
Claim 51 recites package containing the implant of claim 18.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Kelly, as evidenced by Su, combined with Wang are previously discussed in this office action. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Kelly and Wang do not teach packaging of the scaffold/implant as claimed by claim 51.
Hofverberg teaches packaged implant wherein the implant is protected from contamination during storage and handling (abstract; ¶¶ 0023-227). 
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide decellularized cartilage matrix forming scaffold/implant and comprising cartilage particles as taught by Kelly, evidenced by Su, combined with Wang, and protect the scaffold by packaging as taught by Hofverberg. One would have been motivated to do so because Hofverberg  teaches packaging protect the contained material from contamination during storage and handling. One would reasonably expect formulating protected safe uncontaminated packaged scaffold/implant that is safe to store and ship.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./